Citation Nr: 0707318	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The case was remanded in December 2003.

The veteran requested a Travel Board hearing and while he was 
notified of the time, date, and location of the hearing, he 
failed to appear.  There is no indication that the veteran 
desires to reschedule the hearing.


FINDING OF FACT

The preponderance of the competent medical evidence links the 
veteran's asbestos-related lung disease to significant post-
service exposure to asbestos.
 
 

CONCLUSION OF LAW

Pulmonary fibrosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2002 and 
October 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claim was thereafter readjudicated in the October 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

Military records show the veteran's rating was coxswain 
(i.e., ship's helmsman).  Service medical records are 
negative for complaints, treatment, or diagnosis of a 
respiratory condition.  His January 1946 separation 
examination showed chest x-ray to be negative.  Respiratory 
system, bronchi, lungs, and pleura were noted as normal.

A letter from Steven F. Wodzinski, M.D., dated April 2001 
indicated that the veteran suffered from pulmonary fibrosis 
in both lower lobes, probably due to previous asbestos 
exposure from cutting asbestos pipes in the late 1950s and 
early 1960s.  It was noted the veteran had a 15 pack a year 
smoking history, quitting 37 years ago.  

A letter from Larry J. Plundo, D.O., dated November 2001 
indicated that the veteran was diagnosed with pulmonary 
fibrosis in both lower lung fields most likely due to 
previous asbestosis exposure from cutting asbestos pipe in 
the later 1950s and early 1960s.  The physician also 
indicated that the veteran had a 15 pack a year smoking 
history, quitting 37 years ago.  It was noted the veteran had 
had fibrosis for years but it had just worsened and now he 
was on night time oxygen and a C-PAP machine to help him 
breathe at night.  

At an April 2004 VA examination, the veteran reported that 
while in service he worked primarily as a boatswain's mate 
which involved working on the dock and helping to secure the 
ship to the deck.  He also reported helping the engine man 
but could not recall specifically working with asbestos.  
Following discharge from service, the veteran worked for 37 
years for the water company which did require him to cut pipe 
and be exposed to asbestos in pipes.  He did not recall ever 
wearing protective respiratory equipment.  He admitted to 
smoking cigarettes for several years when he was younger, 
although he quit in the 1960's.  

Chest x-rays were noted as showing minimal to moderate 
pulmonary fibrosis.  The examiner indicated that given the 
veteran's history of duties while in the Navy, which did not 
include boilermaker, engine man, or shipbuilder, and the 
veteran's employment history in the water company for 37 
years after discharge, it was unlikely that the veteran was 
exposed to asbestos during his military career.  Much of the 
asbestos exposure was obtained post-military.

X-rays taken in April 2004 showed no interstitial lung 
disease was identified and no pleural calcification was noted 
to suggest asbestos-related disease.  The impression was 
chronic obstructive pulmonary disease (COPD), small right 
pleural effusion, and no evidence of asbestos-related 
disease.

April 2004 VA outpatient treatment records show treatment for 
his respiratory disorder. 

Medical records from Westmoreland Regional Hospital, Larry J. 
Plundo, D.O., Barry L. Alpert, M.D., and Steven F. Wodzinski, 
M.D., dated between 1987 and 2005 show treatments for the 
veteran's respiratory disorder and diagnoses of asbestosis, 
COPD, pulmonary fibrosis, and bibasilar fibrosis, possibly 
due to asbestosis.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c). Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

Analysis

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

The veteran's military records show that he was a coxswain.  
At his April 2004 VA examination, the veteran reported that 
his job in service involved working on the dock and helping 
to secure the ship to the deck.  He did recall helping the 
engine man, but could not recall specifically working with 
asbestos.  Service medical records are negative for 
complaints, treatment, or diagnosis of a respiratory 
condition.

The medical evidence shows that the veteran currently has 
been diagnosed with various lung diseases to include COPD and 
asbestosis.  As to the question of whether the disease was 
due to in-service asbestos exposure, however, the only 
evidence of such exposure is the veteran's own statements; 
there is no other corroborating or verifying evidence of 
record.  The statements from the veteran's private doctors 
dated April and November 2001 indicate that the veteran's 
lung condition was probably due to previous asbestos exposure 
from cutting asbestos pipe in the late 1950s and early 1960s 
when he worked for the water company for 37 years after his 
separation from service.

The April 2004 VA examiner indicated that given the veteran's 
history of duties while in the Navy (which did not include 
boilermaker, engine man, or shipbuilder), and the veteran's 
employment history in the water company for 37 years after 
discharge, it was unlikely that the veteran was exposed to 
asbestos during his military career.  Much of the asbestos 
exposure was obtained post-military.

There is no competent evidence in support of the veteran's 
assertion that he was exposed to asbestos during service.  
Moreover, the medical evidence shows that the veteran has 
asbestos-related lung disease, but that it developed as a 
result of post-service exposure.  Thus, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for pulmonary fibrosis is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


